Citation Nr: 0502377	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  02-13 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent disabling for degenerative joint and disc disease of 
the cervical spine, with spondylosis and C5 radiculopathy.  

2.  Entitlement to an initial compensable rating for 
spondylosis of the lumbosacral spine.



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel





INTRODUCTION

Appellant had active military service from May 1977 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO) that granted service 
connection for cervical spine disability, rated as 10 percent 
disabling, and for lumbosacral spine disability rated as 
noncompensable.  Appellant contends that higher initial 
evaluations are appropriate for both disabilities.

During the pendancy of this appeal, RO issued a rating 
decision that increased the initial rating for cervical spine 
disability to 20 percent.  Since this is not the maximum 
schedular rating that can be assigned, and since there has 
been no withdrawal of the appeal by the appellant, the issues 
have been recharacterized as set forth on the title page.  AB 
v. Brown, 6 Vet. App. 35 (1993).

As the disability ratings under review are initial ratings, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.


FINDINGS OF FACT

1.  Appellant's cervical spine disorder has been competently 
diagnosed as degenerative joint and disc disease, with 
spondylosis and with C5 radiculopathy.

2.  Appellant's lumbosacral spine disorder has been 
competently diagnosed as spondylosis.

3.  Appellant's cervical spine disability is manifested by 
pain, mild C5 radiculopathy, and mild measurable impairment 
in range of motion.

4.  Appellant's lumbosacral spine disability is manifested by 
no measurable impairment in range of motion, including 
limitation of motion due to pain.

CONCLUSIONS OF LAW

1.  Schedular criteria for an initial rating in excess of 20 
percent for degenerative joint and disc disease of the 
cervical spine, with spondylosis and radiculopathy, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, Part 4, 4.1, 4.2, 4.3, 4.6, 4.7, 4.25, 4.41, 
4.59, 4.71a, 4.124a, Diagnostic Codes 5003, 5235-5243, 5290, 
5293, 8510 (2002-2004).

2.  Schedular criteria for a compensable initial rating for 
spondylosis of the lumbosacral spine have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, Part 4, 4.1, 4.2, 4.3, 4.6, 4.7, 4.41, 4.59, 4.71a, 
Diagnostic Codes 5235-5243, 5292 (2002-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection was received in July 2001.  Service 
connection was granted by a rating decision in May 2002.  RO 
sent appellant a VCAA duty-to-assist letter in October 2001, 
prior to the rating decision.  The duty-to-assist letter did 
not expressly satisfy the fourth element ("give us 
everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).
Although the VCAA notice letter that was sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letter, the original rating decision, the Statement 
of the Case (SOC) in July 2002, and the Supplemental 
Statement of the Case (SSOC) in December 2003 all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records.  Appellant 
submitted private treatment records in support of his claim 
but did not identify any VA or private medical providers that 
could have potentially relevant evidence for development.  
Appellant was advised of his right to testify in a hearing 
before RO or before the Board, but he has not opted to do so.

The VCAA requires VA to afford a claimant a VA medical 
examination, or obtain a medical opinion, if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
appellant received a VA medical examination immediately prior 
to the disputed rating decision.  Appellant also received VA 
neurological, X-ray, and medical examinations during the 
pendancy of this appeal regarding the severity of his 
cervical spine disability, that being the issue more in need 
of additional development.  The Board accordingly finds that 
VA's duty to assist has been satisfied in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant 
was treated for low back pain and neck pain on numerous 
occasions while in military service.  Appellant's discharge 
physical examination (Report of Medical Examination dated 
February 2001) lists "spine and other musculoskeletal" as 
"abnormal" (block 38), but the adjacent explanatory note 
shows that the abnormality refers to left arm and tricep pain 
on adduction rather than to a spinal abnormality.  In the 
same document, the summary of defects and diagnoses (block 
74) lists "musculoskeletal LBP" (low back pain) without 
further explanation.  

Appellant submitted a claim for service connection for a 
number of disabilities, including degenerative joint disease 
and recurring low back pathology, in July 2001.

Appellant had a VA X-ray of the lumbosacral spine in November 
2001, which showed no recent fracture or bone destruction.  
There was minimal wedging of L1, possibly due to remote 
trauma.  Anterior spurring was noted.  Disc spaces and facet 
joints were normal.  The interpreter's impression was 
spondylosis of the lumbosacral spine.

Appellant also had a VA X-ray of the cervical spine in 
November 2001, which showed no recent fracture or bone 
destruction.  Straightening of the lumbar lordosis was 
present at C4, C5, and C6 with slight narrowing of the spinal 
canal at those levels.  Facet joints were normal.  The 
interpreter's impression was spondylosis and disc disease of 
the cervical spine.

Appellant had a VA general medical examination in November 
2001.  The examiner noted the results of the X-ray cited 
above.  Appellant reported cervical spine pain beginning in 
1993.  He reported that the pain was constant, and that he 
did exercises to alleviate the pain.  Appellant also reported 
numbness in the left arm.  On observation, neurological 
examination was normal, and appellant's posture and gait were 
normal.  

In regard to the cervical spine, the examiner noted the 
following range of motion data: flexion 0 to 55 degrees 
(normal is 0 to 65 degrees), extension 0 to 40 degrees 
(normal is 0 to 50 degrees), left and right lateral extension 
0 to 40 degrees (normal), and left and right rotation 0 to 80 
degrees (normal).  There was mild tenderness with flexion, 
and range of motion of the cervical spine was additionally 
limited by pain.  

In regard to the lumbosacral spine, the examiner noted the 
following range of motion data: flexion 0 to 95 degrees 
(normal), extension 0 to 30 degrees (normal is 0 to 35 
degrees), right and left lateral extension 0 to 40 degrees 
(normal), and left and right rotation 0 to 35 degrees 
(normal).  Range of motion was essentially within normal 
limits and there was no notation of pain or fatigability.  

The examiner diagnosed degenerative joint disease, 
spondylosis, and disc disease of the cervical spine, and 
spondylosis of the lumbosacral spine.  Appellant was deemed 
to be unable to engage in strenuous physical activity because 
of back and neck pain.

RO issued a rating decision in May 2002 that granted service 
connection for degenerative joint and disc disease, with 
spondylosis, of the cervical spine with a rating of 10 
percent disabling.  The same rating decision granted service 
connection for spondylosis of the lumbosacral spine and 
assigned a noncompensable (0 percent disabling) rating.  

Appellant submitted a Notice of Disagreement (NOD) in June 
2002.  Enclosed with the NOD was a letter by Dr. M.E.B., a 
chiropractor in private practice, dated June 2002.  Dr. 
M.E.B.'s letter states that appellant began treatments for 
low back and neck pain with left arm numbness in February 
2002.  Dr. M.E.B.'s examination revealed moderate range of 
motion loss in the cervical spine and minimal range of motion 
loss in the lumbosacral spine. There were positive ortho 
tests for cervical and lumbar spine, indicating spinal 
dysfunction.  Palpation revealed hypertonic musculature of 
the cervical spine shoulder girdle and lumbar spine along 
tender points.  X-rays revealed severe degenerative disc 
disease at level C4 through C6.  Appellant was responding 
positively to treatment, and his prognosis was fair.  
Appellant was expected to improve and be functional in most 
daily activities, but not those requiring strenuous efforts 
such as jogging, construction, or fast moving sports.  Dr. 
M.E.B. estimated appellant to be 15 percent disabled due to 
loss of range of motion of the cervical and lumbar spine.

Appellant had a VA nerve conduction study (neurology) in 
October 2002 in consequence of his complaint of chronic neck 
and left arm pain and occasional right arm pain and numbness.  
Findings showed normal sensory responses.  The interpreter's 
impression was that there was evidence of a mild chronic C5 
radiculopathy, and no evidence for a peripheral neuropathy of 
myopathy.

Appellant had a VA X-ray of the cervical spine in December 
2002.  There was reversal of the normal cervical lordosis 
without evidence of acute subluxation.  The pre-vertebral 
soft tissues were within normal limits.  There was no 
evidence of acute fracture.  There were degenerative changes 
with loss of vertebral body height at the C4-C8 with 
associated sclerosis and osteophyte formation.   There were 
degenerative disc changes and loss of height at C4-C5, C5-C6, 
and C6-C7.  Bone mineralization was within normal limits 
without evidence of osteolytic or osteoblastic process.  
Posterior elements were within normal limits.  There was mild 
uncovertebral narrowing with narrowing of the neural foramina 
at C5-C6 and C6-C7.  The interpreter's impression was 
degenerative changes, most prominent from C4 to C7, with 
associated sclerosis suggesting a chronic process but no 
evidence of acute abnormality.

Appellant had a VA medical examination in December 2002.  
Appellant reported soreness and limitation of motion of the 
neck that travels to the left arm.  Appellant stated that the 
pain is present constantly and about twice per month requires 
bed rest lasting for about two weeks.  Appellant described a 
neural disease that had its onset in 1993 that affects his 
left arm to below the elbow.  Appellant also described 
fullness in the left and right sides of his neck.  Appellant 
described symptoms of tingling and numbness, weakness, and 
abnormal sensations traveling down the neck to the left arm.  
Appellant described moderate limitation of motion of the 
cervical spine as well as pain and weakness of the left arm, 
present constantly.  Appellant stated that he goes to a 
chiropractor two to four times per month for pain management.

On examination, the cervical spine did not show any radiation 
of pain on movement, muscle spasm, or tenderness. There were 
no signs of radiculopathy present.  Range of motion of the 
cervical spine was as follows: flexion 0 to 65 degrees, with 
pain at 65 degrees (65 degrees is normal); extension 0 to 40 
degrees, with pain at 40 degrees (50 degrees is normal); 
right and left lateral flexion 0 to 35 degrees (40 degrees is 
normal), and left and right rotation 0 to 80 degrees 
(normal).  The cervical spine was limited by weakness and 
lack of endurance but not by pain, fatigue, or 
incoordination.  Weakness was the primary limiting factor.  
Ankylosis was not present in the cervical spine.

In regard to neurological findings, the examiner noted nerve 
conduction studies, needle exam results, and chest X-ray 
results and diagnosed mild, chronic left C5 radiculopathy 
with intermittent neck pain. 

RO issued a rating decision in December 2003 that redefined 
the disability as degenerative joint and disk disease of the 
cervical spine with mild chronic left C5 radiculopathy.  The 
disability rating for cervical spine was increased from 10 
percent to 20 percent disabling, based on 10 percent 
disability for limitation of motion and 10 percent for 
radiculopathy.



III.  Analysis

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

There is a legal distinction between a claim for an 
"original" rating and an "increased rating" claim.  An 
appeal from the original assignment of a disability rating 
requires review of the entire time period involved, and 
contemplates "staged ratings" where warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The instant case is such a 
situation.  The Board must accordingly review the correctness 
of the original disability rating, as well as review the 
subsequent file to determine whether appellant's disability 
has become more severe since then.

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider 
any part of the musculoskeletal system that becomes painful 
on use to be "seriously disabled."  38 C.F.R. § 4.40 
(2004).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Estaban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2004).  The rating schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  Esteban v. Brown, 
6 Vet. App. 259 (1994), citing Brady v. Brown, 4 Vet. App. 
203 (1993).

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marxcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGPREC 11-97 (Mar. 25, 
1997).  In this case, the rating schedule for diseases and 
injuries of the spine has changed once since the original 
rating decision, and the rating schedule for intervertebral 
disc syndrome has changed twice.  Old regulations may be 
applied to the entire appeal period if most favorable to the 
claimant, but newer regulations may not be applied before 
their effective dates.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

EVALUATION OF CERVICAL SPINE DISABILITY

The VA medical examination in November 2001 diagnosed the 
following pathologies of the cervical spine: degenerative 
joint disease (rated as arthritis) and degenerative disc 
disease (rated as intervertebral disc syndrome, or IVDS), 
with spondylosis (rated as limitation of motion).  The rating 
criteria for IVDS changed on September 23, 2002.  The rating 
criteria for spinal injuries, including limitation of motion 
and IVDS, changed again on September 26, 2003. 

Evaluation of cervical spine disability prior to September 
23, 2002

RO rated the condition under Diagnostic Code 5003-5290 
(degenerative arthritis, based on limitation of motion); a 
possible alternative diagnostic code was Diagnostic Code 5293 
(intervertebral disc syndrome) (IVDS).  

Diagnostic Code 5003 (arthritis) is rated as limitation of 
motion for the specific joint involved (in this case, 
limitation of motion of the cervical spine, Diagnostic Code 
5290).  In rating arthritis claims, if limitation of motion 
is noncompensable under the diagnostic code for the joint 
involved, a rating of 10 percent is for application for each 
such major joint or group of joints involved.  

Prior to September 26, 2003, the rating criteria for 
Diagnostic Code 5290 (limitation of motion of the cervical 
spine) were as follows.  For rating of 10 percent: slight 
limitation of motion.  For rating of 20 percent: moderate 
limitation of motion.  For rating of 30 percent: severe 
limitation of motion.

Applying the schedular criteria of Diagnostic Code 5290 
(limitation of motion of the cervical spine) to appellant's 
condition as demonstrated by medical evidence of record, the 
Board finds that measured limitation of motion was slight.  
Flexion was 15 degrees less than normal, and extension was 10 
degrees less than normal, but right and left lateral 
extension and left and right rotation were within normal 
limits.  This degree of impairment is adequately compensated 
by the current initial rating.

Painful motion of a major joint of groups caused by 
degenerative arthritis, where arthritis is established by X-
ray, is deemed to be limited motion and entitled to a minimum 
10 percent rating, per joint, combined under Diagnostic Code 
5003, even when there is no actual limitation of motion.  
VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  Since appellant has a 
rating of at least 10 percent under the schedular criteria, 
the precedent of Lichtenfels is satisfied.

Prior to September 23, 2002, the rating criteria under 
Diagnostic Code 5293 (IVDS) were as follows.  For a rating of 
10 percent: mild.  For a rating of 20 percent: moderate, with 
recurring attacks.  For a rating of 40 percent: severe, with 
recurring attacks and intermittent relief.   For a rating of 
60 percent: pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief. 

The VA medical examiner in November 2001 found only "slight 
narrowing of the spinal canal" based upon physical 
examination and upon the contemporaneous X-ray.  This is at 
variance with the letter by Dr. M.E.B., which states that 
appellant had "severe degenerative joint disease" at levels 
C4 through C6.  It is the Board's duty to assess the 
credibility and probative value of evidence, and, provided it 
offers an adequate statement of reasons or bases, the Board 
may favor one medical opinion over another.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  In this case, the Board finds 
that the VA medical examiner's assessment is more probative, 
since it is contained within a full examination report that 
cites clinical observations such as range of motion 
observations, and since it is accompanied by the actual X-ray 
report on which the opinion is based.  Dr. M.E.B.'s letter, 
by contrast, is a summary that does not include the clinical 
data on which the conclusion relies.  

The Board accordingly accepts the VA report of medical 
examination as being the competent medical depiction of 
appellant's symptoms as of November 2001, and finds that the 
manifestations described therein most closely approximate the 
schedular depiction of "mild" symptoms (10 percent 
disabling).    

Based on the analysis above, the Board finds that application 
of either Diagnostic Codes 5003-5290 (degenerative arthritis 
limitation of motion) or 5293 (IVDS) would result in an 
evaluation of not more than 10 percent disabling for cervical 
spine disability, and increased initial rating is not 
warranted.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must 
consider any part of the musculoskeletal system that becomes 
painful on use to be "seriously disabled."  38 C.F.R. 
§ 4.40 (2001).  Functional loss due to pain or weakness must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  38 C.F.R. § 4.40 (2004).  
In this case, appellant complains of constant pain, but none 
of the medical examination reports describe a significant 
functional loss due to pain or weakness.  The Board 
accordingly finds that rating under the schedular criteria 
adequately compensates appellant for the DeLuca criteria of 
pain, weakness, and fatigability. 

Separate ratings may be awarded for musculoskeletal and 
neurological manifestations of a disease or injury.  When 
service connection was originally adjudicated in May 2002, 
there was no compensation for neurological symptoms.  As 
discussed below, RO subsequently obtained medical evidence of 
radiculopathy and increased the initial rating from 10 
percent to 20 percent accordingly.

Evaluation of cervical spine disability after September 23, 
2002

The rating criteria for Diagnostic Code 5293 (IVDS) changed 
on September 23, 2002; the criteria for Diagnostic Code 5290 
(limitation of motion of the cervical spine) did not change.  

As of September 23, 2002, the criteria of Diagnostic Code 
5293 (IVDS) became as follows: evaluate IVDS either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under § 4.25 separate evaluations of 
its chronic orthopedic and neurologic manifestations, along 
with evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  For purposes of 
evaluation under this diagnostic code, an "incapacitating 
episode" is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  

When rating IVDS under the "incapacitating episode" method, 
the following criteria apply.  For a rating of 10 percent: 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
For a rating of 20 percent: incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  For a rating of 40 percent: 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
For a rating of 60 percent: incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.

When rating IVDS under the "chronic manifestations" method, 
orthopedic disabilities are rated using the evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Neurologic disabilities are rated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  The two evaluations are then 
combined under the guidance of 38 C.F.R. § 4.25.

When evaluating under this diagnostic code, if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever results in a higher evaluation for that segment.  

Applying the revised schedular criteria of Diagnostic Code 
5293 (IVDS) to appellant's condition as demonstrated by 
medical evidence of record, there is no evidence of 
"incapacitating episodes" as defined by the statute, so the 
"combined chronic manifestations" method applies.

Neurological disorders are rated under 38 C.F.R. § 4.124a 
(2004).  The C5 radiculopathy is rated under Diagnostic Code 
8510 (paralysis of the upper radicular group, fifth and sixth 
cervicals).  The rating criteria are as follows.  For a 
rating of 10 percent: incomplete paralysis, mild.  For a 
rating of 20 percent: incomplete paralysis, moderate.  For a 
rating of 40 percent: incomplete paralysis, severe.  
For a rating of 60 percent: complete paralysis; all shoulder 
and elbow movements lost or severely affected; hand and wrist 
movements not affected.  

For rating under Diagnostic Code 8510, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most moderate, degree.  In this case, the 
manifestations of the C5 radiculopathy are wholly sensory, 
and an evaluation of 10 percent (for incomplete mild 
paralysis) is appropriate.

As discussed above, appellant's orthopedic disability, as 
defined by range of motion, is 10 percent as determined under 
Diagnostic Code 5290.  His neurological disability, as 
determined under Diagnostic Code 8510, is also 10 percent.  
When combined under 38 C.F.R. § 4.25, separate evaluations of 
10 percent result in a combined evaluation of 19 percent, 
rounded to 20 percent disabling.     

Evaluation of cervical spine disability after September 26, 
2003

On September 26, 2003, a new General Rating Formula for 
Diseases and Injuries of the Spine came into effect.  
Subjective criteria for limitation of motion such as 
"slight" to "moderate" to "severe" were replaced with 
objective criteria based on range of motion measurements.  
Diagnosis Code 5290 (limitation of motion of the cervical 
spine) was eliminated.  The new diagnostic code for IVDS, 
Diagnostic Code 5243, eliminated the "combined evaluations" 
method and provided that IVDS would either be rated for 
limitation of motion under the General Rating Formula or 
under the "incapacitating episodes" method.  As discussed 
above, there are no incapacitating episodes of record, so the 
General Rating Formula applies.

The criteria of the General Rating Formula are as follows.

For a rating of 10 percent: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

For a rating of 20 percent: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

For a rating of 30 percent: forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.

For a rating of 40 percent: unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

For a rating of 50 percent: unfavorable ankylosis of the 
entire thoracolumbar spine.

For a rating of 100 percent: unfavorable ankylosis of the 
entire spine.

When rating under the General Rating Formula, evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.

For VA compensation purposes under the General Rating 
Formula, normal forward flexion of the cervical spine is 0 to 
45 degrees, extension is 0 to 45 degrees, left and right 
lateral flexion are 0 to 45 degrees, and left and right 
lateral rotation are 0 to 80 degrees.  Normal forward flexion 
of the thoracolumbar spine is 0 to 90 degrees, extension is 0 
to 30 degrees, left and right lateral flexion are 0 to 30 
degrees, and left and right lateral rotation are 0 to 30 
degrees.

"Combined range of motion" under the General Rating Formula 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion for the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion noted above are the maximum that 
can be used for calculation of the combined range of motion.

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine of a particular individual should be 
considered normal for that individual, even if it does not 
conform to the "normal range of motion" defined above.  
Provided that the examiner supplies and explanation, the 
examiner's assessment that the range of motion is normal for 
the individual will be accepted.

Each range of motion measurement is rounded up to the nearest 
five degrees.

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in 
extension or flexion, and the ankylosis results in one or 
more of the following: difficulty walking because of limited 
line of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure on the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

When evaluating under the General Rating Formula, 
disabilities of the thoracolumbar and cervical spine segments 
are evaluated separately, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.    

Applying the schedular criteria of the General Rating Formula 
to appellant's cervical spine condition as demonstrated by 
medical evidence of record, a rating of 10 percent is 
appropriate for limitation of range of movement for the 
cervical spine.  In November 2001, appellant was able to flex 
the cervical spine to 55 degrees, and in December 2002 he was 
able to flex to 65 degrees (with pain); rating at the higher 
rate of 20 percent requires flexion not greater than 30 
degrees.  Appellant's combined range of movement in November 
2001 was 335, and in December 2002 his combined range of 
motion was 325; rating at 20 percent requires combined range 
of motion not greater than 170 degrees.  There is no mention 
of muscle spasm or guarding severe enough to result in 
abnormal gait or spinal contour, these being alternative 
criteria for a higher (20 percent) rating.

As seen above, appellant's neurological disability 
(radiculopathy) is rated as 10 percent disabling.  When 
combined with the 10 percent rating for orthopedic disability 
under the General Rating Formula, the combined rating is 20 
percent.

In reaching this conclusion, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record does not show that 
the manifestations of appellant's service-connected 
disability more closely approximate those required for the 
higher rating.  For this reason, the Board has determined 
that the preponderance of the evidence is against the claim 
for entitlement to an initial rating in excess of 20 percent 
for degenerative joint and disc disease, with spondylosis, of 
the cervical spine.

EVALUATION OF LUMBOSACRAL SPINE DISABILITY

Appellant's lumbosacral spine disability has been diagnosed 
as spondylosis, rated as limitation of range of motion.  As 
discussed above, the rating criteria changed on 
September 26, 2003.

Evaluation of lumbosacral spine disability prior to September 
26, 2003

Prior to September 26, 2003, this disability was rated under 
Diagnostic Code 
5292 (limitation of motion, lumbar spine).  The rating 
criteria were as follows.  For a rating of 10 percent: slight 
limitation of motion.  For a rating of 20 percent: moderate 
limitation of motion.  For a rating of 40 percent: severe 
limitation of motion.

Applying the schedular criteria to appellant's lumbosacral 
spine condition as demonstrated by medical evidence of 
record, the Board finds that the condition was not 
compensable.  The VA medical examiner noted that range of 
motion of the lumbosacral spine was "essentially normal" 
and noted no pain or fatigability.  This does not rise even 
to the level of "slight limitation of motion" and no 
compensation is warranted.  Additionally, in the absence of 
characteristic pain on motion, a compensable rating under 
Code 5295 would not be indicated.

Evaluation of the lumbosacral spine disability after 
September 26, 2003

As noted above, the new General Rating Formula for Diseases 
and Injuries of the Spine came into effect on September 26, 
2003.  The rating criteria are noted above. 

Applying the schedular criteria of the General Rating Formula 
to appellant's lumbosacral spine condition as demonstrated by 
medical evidence of record, the disability is not 
compensable.  In November 2001, appellant was able to flex 
his lumbar spine to 95 degrees and his combined range of 
motion was 265.  Rating of 10 percent requires thoracolumbar 
flexion not greater than 60 degrees or combined range of 
motion not greater than 235 degrees. 

VA must consider the applicability of regulations relating to 
pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  The 
requirements of 38 C.F.R. §§ 4.40 and 4.45 and the DeLuca 
decision are noted in the discussion of the cervical spine 
disability, above.  There is evidence of pain and weakness 
caused by the cervical spine disability, but there is no 
evidence of pain and weakness caused by the lumboscral spine 
disability.  The Board accordingly finds that increased 
compensation based on pain and weakness is not warranted.  

In reaching this conclusion, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2003) and the doctrine of 
reasonable doubt.  The evidence of record does not show that 
the manifestations of appellant's service-connected 
disability more closely approximate those required for a 
compensable.  For this reason, the Board has determined that 
the preponderance of the evidence is against the claim for 
entitlement to a compensable initial rating for spondylosis 
of the lumbosacral spine.


ORDER

Initial rating in excess of 20 percent for degenerative joint 
and disc, with spondylosis, of the cervical spine is denied.  
Compensable initial rating for spondylosis of the lumbosacral 
spine is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


